ORDER

PER CURIAM.
AND NOW, this 6th day of September, 2002, a Rule having been entered by this Court on July 10, 2002, pursuant to Rule 214(d)(1), Pa.R.D.E., to show cause why Gary Steven Melvin should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
*856ORDERED that the Rule is made absolute; Gary Steven Melvin is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.